Citation Nr: 0616430	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-23 917	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1967 to October 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision of the Albuquerque, New Mexico 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran was scheduled to appear at a Travel Board hearing 
at the RO in September 2004; he failed to appear for this 
hearing and did not submit a motion to reschedule it.  

The veteran's June 2004 substantive appeal also requested 
review of the issues of service connection for alcoholism, 
back injury, and bladder tumor.  As noted by the RO in June 
2004 correspondence to the veteran, he did not submit a 
timely notice of disagreement on these issues, and to have 
further review of these claims, he must submit new and 
material evidence to reopen them.  He has not sought to do 
so, and these issues are not before the Board.


FINDING OF FACT

There is no competent evidence that the veteran has PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An April 2002 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While he was not advised of the 
criteria for rating PTSD, or those governing effective dates 
of awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA psychiatric evaluation in January 
2003.  While the veteran's June 2004 substantive appeal 
stated he intended to obtain a private medical opinion 
stating he has PTSD, he has not submitted such an opinion 
(nearly two years later), nor has he identified any treatment 
provider who might have records showing such diagnosis.  VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background, Legal Criteria, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event occurred in service.  
38 C.F.R. § 3.304(f).  If the evidence establishes the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold question in the matter of entitlement to 
service connection for PTSD is whether the veteran, in fact, 
has such disability.  See 38 C.F.R. § 3.304 (f).  In the 
absence of proof of a present disability there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

At the January 2003 examination by a VA psychiatrist, the 
veteran provided the examiner with a copy of his DD 214 that 
noted he had received a Fleet Marine Force Combat Operations 
insignia for participation in an actual combat action.  The 
veteran's specialty in service was communications and he 
served on convoys.  He reported two combat related stressors:  
1) exposure to incoming gunfire, and 2) an incident where he 
relayed artillery coordinates that were called out by a 
reconnaissance Marine stationed in a tree; while he was not 
directly exposed to the barrage, he later discovered that it 
resulted in the deaths of 700 people.  He also stated he had 
been hospitalized several times for substance abuse and had 
assaulted his wife three times, but did not remember the 
incidents except in flashbacks.  He noted he started drinking 
and using drugs at age nineteen, shortly after enlisting; at 
the time of the examination, he drank a six pack a day and 
smoked marijuana.  

On examination it was noted that the veteran was alert, 
oriented, and in no distress.  While he emitted a strong odor 
of alcohol, he was spontaneous, coherent, goal oriented, and 
did not exhibit any signs of intoxication.  He denied 
delusions and hallucinations, but said he had intermittent 
thoughts of suicide.  The examiner indicated the veteran 
reported some PTSD symptoms, including some intrusive 
thoughts of Vietnam, nightmares, a startle response, and 
hypervigilance; however, he did not diagnose PTSD.  He 
provided the following assessment of the veteran:

This veteran reports exposure to limited combat 
trauma but does not describe himself as feeling 
overwhelmed or reacting with horror at the time.  
His most prominent complaints center around 
difficulty maintaining relationships.  It is 
noted he describes himself as leaving his young 
wife and baby to enlist for no obvious reason at 
age 18, despite the fact that he was involved in 
a good job at the time.  He does not describe 
prominent avoidance or reliving.  He does not 
describe trigger stimuli.  He does report 
anxiety, startle, and guilt.  He does not appear 
to meet the full diagnostic criteria for [PTSD], 
and gives minimal history of symptoms which 
cannot be readily accounted for on the basis of 
substance abuse.

The Axis I diagnoses were alcohol dependence, cannabis abuse, 
and polysubstance abuse.  [Notably, compensation shall not be 
paid if a disability is the result of the veteran's own abuse 
of alcohol or drugs.  38 U.S.C.A. § 1110.]

While the veteran's file was not reviewed by the January 2003 
VA examiner, it is noteworthy that the examination was not 
even necessary.  Under 38 C.F.R. § 3.159, an examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes the veteran suffered an event, injury or disease 
in service; (C) indicates the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service or with another service- connected 
disability, but (D) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4).  Here, the record did not 
contain any competent (medical) evidence that the veteran has 
PTSD.  Hence, an examination was not necessary and the RO 
arranged for development that exceeded what the law requires.  
Significantly, the record does not show any confirmed 
stressors that the veteran did not report to the examiner.  

It is unclear from the record to what extent the Fleet Marine 
Force Combat operations insignia reflects the veteran's own 
participation in combat.  If the record showed a diagnosis of 
PTSD, that matter would have to be resolved.  However, in 
light of the further findings in this case, discussed below, 
the Board finds that whether or not the veteran engaged in 
combat or has a verified stressor event in service does not 
require resolution at this point.  What is critically 
significant, and dispositive in this appeal, is that the 
claims file contains no competent (medical) evidence of a 
diagnosis of PTSD.  Service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to 
PTSD.  Private treatment records report admissions for 
alcoholism, depression, and suicide attempts; but PTSD was 
never diagnosed or discussed as a potential diagnosis in any 
of these records.  Diagnoses by private treatment providers 
have included depression, alcoholism, alcohol withdrawal 
seizures, and possible affective disorder caused by earlier 
developmental trauma (noted as being possible childhood 
physical or sexual abuse).  

The veteran and his wife allege he has many symptoms of PTSD, 
including nightmares/flashbacks of Vietnam; however, as 
laypersons, they lack the expertise to establish a diagnosis 
of PTSD by their own opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Without a medical diagnosis of the disability for which 
service connection is sought, there is no valid claim of 
service connection and the analysis does not need to continue 
any further.  See Brammer, supra.  Accordingly, the 
preponderance of the evidence is against this claim and it 
must be denied. 


ORDER

Service connection for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals













 Department of Veterans Affairs


